DATE 7/23/2015
                                                                                                             FILED IN
R




                                           NOTICE OF APPEALS                                          14th COURT OF APPEALS
                                    ASSIGNMENT OF COURT THE COURT OF APPEALS                             HOUSTON, TEXAS
                                                                                                      7/24/2015 11:52:45 AM
TO:         14TH COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: PHYLLIS WASHINGTON
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2014-68886

VOLUME                       PAGE                       OR          IMAGE # 65164160 & 65204107

DUE 8/24/2015                                          ATTORNEY 24074787

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14TH COURT OF APPEALS

DATE JUDGMENT SIGNED:                              4/24/2015

MOTION FOR NEW TRIAL DATE FILED 5/22/2015

REQUEST TRANSCRIPT DATE FILED                                        NONE

NOTICE OF APPEAL DATE FILED                                         7/21/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED:                  YES               NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/PHYLLIS WASHINGTON
                                                                            PHYLLIS WASHINGTON , Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      JUL 24, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -    1

CASE NUM: 201468886__ PJN> __ TRANS NUM: _________ CURRENT COURT: 189 PUB? _
CASE TYPE: DECLARATORY JUDGMENT             CASE STATUS: DISPOSED (FINAL)
STYLE: SHERIDAN HILLS DEVELOPMENTS L P    VS SULLIVAN, MIKE (IN HIS OFFICIAL C
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY  ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00002-0001 DEF 24074787 SULLIVAN, MIKE (IN HIS OFFICIA     NAGORSKI, PAT
_     00001-0001 PLT 08198500 SHERIDAN HILLS DEVELOPMENTS L      GORDON, HAL R




==> (2) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP